—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about November 10, 1994, which denied petitioner’s application to serve a late notice of claim, unanimously affirmed, without costs.
Petitioner’s excuse for not filing a timely notice of claim— that he did not realize the seriousness of his injury until after the 90-day period had expired and was thereafter physically incapacitated from doing so until he made the instant motion *258some six and a half months after the incident — cannot be accepted in the absence of any supporting medical documentation (compare, Matter of Green v New York City Hous. Auth., 180 AD2d 586, 587, with Heiman v City of New York, 85 AD2d 25). It is also clear that the delay, by preventing respondent from obtaining a prompt hearing and medical examination of petitioner, significantly diminished its ability to determine the extent of petitioner’s injuries and any changes in his condition over time (see, Matter of Robertson v City of New York, 146 AD2d 456, 457, affd 74 NY2d 781). Concur — Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.